Citation Nr: 1433357	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  08-33 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from September 1978 to September 1981 and from December 1982 to September 1983.
This matter comes before the Board of Veterans' Appeals (the Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

This matter was previously before the Board in June 2012.  At that time, the Board observed that in the May 2008 rating decision, the RO treated the claim on appeal as a petition to reopen, which usually requires the submission of new and material evidence.  Evidence submitted since the last prior denial, an April 1982 rating decision by the RO, included service treatment records from the Veteran's second period of active service that were not previously of record.  38 C.F.R. § 3.156(c)(1) provides that if, after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id.  Thus, the Board considered the Veterans' claim for service connection as an original claim, rather than as a reopened claim.  38 C.F.R. § 3.156(c)(1) (2013).

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board finds that the July 2012 VA examination is inadequate for rating purposes, as the VA audiologist's opinion was internally inconsistent.  Specifically, the examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not related to service, explaining that "the pre-existing bilateral hearing loss noted on the enlistment exam was not aggravated by any event in the military."  However, the examiner then indicated that the Veteran's bilateral hearing loss was aggravated beyond normal progression in military service, and wrote in explanation, "enlistment exam dated 08/25/1978 revealed a bilateral hearing loss."

In light of these contradictory statements, the Board finds that the July 2012 VA opinion is inadequate for the Board to make an informed decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Given the Veteran's military occupational specialty (MOS) during his second period of active duty service, the examiner is directed to assume the Veteran was exposed to excessive noise during service.

The Board stresses that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for granting service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or authorize the release of any medical records related to the treatment of his bilateral hearing loss.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran, as well as any outstanding VA treatment records.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.

2.  After collecting any outstanding medical records and incorporating them into the claims file, forward the Veteran's claims folder to the examiner who conducted the July 2012 VA audiological examination (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested to again review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Based on the review of the Veteran's claims file (and physical examination of the Veteran, if deemed necessary), the examiner should provide an opinion on the following:

a)  Whether there is clear and unmistakable evidence that a bilateral hearing loss disability preexisted service.

b)  If so, whether there is clear and unmistakable evidence that any preexisting bilateral hearing loss disability was not aggravated by service (beyond the natural progress of the disease and not merely a temporary flare-up).

c)  If there is not clear and unmistakable evidence that a bilateral hearing loss disability preexisted service and was not aggravated by service, whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's currently diagnosed bilateral hearing loss disability had its onset in service or is otherwise related to service.

Note that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The rationale for any opinion rendered must be provided.  If the examiner is unable to offer any opinion without speculation, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

The examiner is directed to assume the Veteran was exposed to excessive noise during service.

With respect to the above requested opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

